                 Case 15-14266             Doc 54   Filed 10/24/18 Entered 10/24/18 13:59:49      Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Katarzyna Bardo                                 §     Case No. 15-14266
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Frank J. Kokoszka, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: 2,300.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 10,466.65           Claims Discharged
                                                                    Without Payment: 24,528.00

              Total Expenses of Administration: 16,158.44


                      3) Total gross receipts of $ 33,500.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 6,874.91 (see Exhibit 2), yielded net receipts of $ 26,625.09 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-14266             Doc 54    Filed 10/24/18 Entered 10/24/18 13:59:49            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA           16,158.44              16,158.44                16,158.44

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 NA                     NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              24,528.00          10,386.80              10,386.80                10,466.65

TOTAL DISBURSEMENTS                                $ 24,528.00        $ 26,545.24            $ 26,545.24           $ 26,625.09


                  4) This case was originally filed under chapter 7 on 04/22/2015 . The case was pending
          for 42 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/16/2018                        By:/s/Frank J. Kokoszka, Trustee
                                                                               Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 15-14266             Doc 54      Filed 10/24/18 Entered 10/24/18 13:59:49                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

Petition to Quash Service of Summons and Vacate
all Void Ord                                                                  1229-000                                         33,500.00

TOTAL GROSS RECEIPTS                                                                                                          $ 33,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

                                                   Surplus Funds Paid to Debtor 726
                                                   (a)(6) (includes Payments to
Katarzyna Bardo                                    shareholders and limited partners)                 8200-002                  6,874.91

TOTAL FUNDS PAID TO DEBTOR &                                                                                                   $ 6,874.91
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-14266            Doc 54        Filed 10/24/18 Entered 10/24/18 13:59:49     Desc Main
                                                       Document     Page 4 of 11




                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
                PAYEE                      TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

Frank J. Kokoszka                          2100-000                   NA         3,412.51         3,412.51          3,412.51


Frank J. Kokoszka                          2200-000                   NA            77.82            77.82            77.82


BOK Financial                              2600-000                   NA          180.46           180.46            180.46


Kokoszka & Janczur, P.C.                   3110-000                   NA         4,200.00         4,200.00          4,200.00


Kokoszka & Janczur, P.C.                   3120-000                   NA              3.35             3.35             3.35


Alan D. Lasko & Associates, P.C.           3410-000                   NA         1,761.50         1,761.50          1,761.50


Alan D. Lasko & Associates, P.C.           3420-000                   NA            22.80            22.80            22.80


Eryk Folmer                                3991-000                   NA         6,500.00         6,500.00          6,500.00

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA       $ 16,158.44      $ 16,158.44       $ 16,158.44
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                            CLAIMS          CLAIMS            CLAIMS
                PAYEE                      TRAN.                                                              CLAIMS PAID
                                                          SCHEDULED        ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                   NA              NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA             $ NA             $ NA              $ NA
FEES AND CHARGES



              EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 15-14266             Doc 54       Filed 10/24/18 Entered 10/24/18 13:59:49         Desc Main
                                                     Document     Page 5 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6E)              Claim)

NA          NA                                    NA                   NA                  NA             NA              NA

TOTAL PRIORITY UNSECURED                                             $ NA                $ NA           $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Afni Po Box 3068
            Bloomington, IL 61702                               24,130.00                  NA             NA              0.00


            BB Convergent 800 SW 39th
            Street Renton, WA 98057                                207.00                  NA             NA              0.00


            Credit Managment Central
            2707 Rapids Drive POB 4030
            Racine, WI 53404                                         52.00                 NA             NA              0.00


            NW COLLECTOR 3601
            ALQONQUIN RD. Rolling
            Meadows, IL 60008                                      139.00                  NA             NA              0.00


            American Family Insurance
1           Company                             7100-000               NA           10,386.80      10,386.80        10,386.80


            American Family Insurance
            Company                             7990-000               NA                  NA             NA            79.85

TOTAL GENERAL UNSECURED                                        $ 24,528.00        $ 10,386.80     $ 10,386.80      $ 10,466.65
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                                                                                                                                                                       Page:       1
                                         Case 15-14266              Doc 54     Filed 10/24/18 Entered 10/24/18 13:59:49                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   6 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
Case No:              15-14266                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            Katarzyna Bardo                                                                                            Date Filed (f) or Converted (c):   04/22/2015 (f)
                                                                                                                                 341(a) Meeting Date:               05/26/2015
For Period Ending:    10/16/2018                                                                                                 Claims Bar Date:                   09/15/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Cash On Hand                                                                            100.00                       0.00                                                       0.00                        FA

     Amended Schedules filed on 05/16/2017 amending amount
     from $150 to $100.00
  2. Us Bank-Checking                                                                    1,000.00                         0.00                                                       0.00                        FA
  3. Furniture                                                                               700.00                       0.00                                                       0.00                        FA
  4. Clothing                                                                                500.00                       0.00                                                       0.00                        FA
  5. Petition to Quash Service of Summons and Vacate all Void                            Unknown                     20,000.00                                                33,500.00                          FA
     Ord (u)

     Amended schedules filed on 05/16/2017
     (after case was reopened)


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $2,300.00                   $20,000.00                                               $33,500.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                      Page:    2
                                       Case 15-14266
Case was initially closed on 8/18/15 after a NDR was filed.
                                                                  Doc 54         Filed 10/24/18 Entered 10/24/18 13:59:49                                 Desc Main
Case was reopened.                                                                Document     Page 7 of 11
Trustee has filed a Motion for Approval of Settlement. In response the Trustee has received a higher offer to sell the Estate's interest in the Debtor's Claim. A hearing has been     Exhibit 8
set for bids on the sale of the Debtor's claim and approval of same. - Fran . Ko os a 12/19/2017

Trustee has conducted a telephonic auction for the sale/settlement of the claims and will now see court approval for the sale/settlement of claim. - Fran      . Ko os   a 1/4/2018

Court has approved settlement of claim. Estate to receive funds in 14 days. Trustee has also filed a Motion to Retain Accountants - Fran        . Ko os   a 1/12/2018

Trustee is awaiting tax returns. Also, an administrative claimant has contacted the trustee; trustee and claimant have reached an agreement in principal and is awaiting
claimant's motion. - Fran . Ko os a 5/5/2018

Trustee has filed tax returns. Administrative claimant has filed Motion for allowance of Administrative Claims. - Fran   . Ko os   a 6/9/2018




Initial Projected Date of Final Report (TFR): 07/01/2018            Current Projected Date of Final Report (TFR): 09/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                       Page:           1
                                         Case 15-14266                Doc 54 Filed 10/24/18
                                                                                          FORM 2Entered 10/24/18 13:59:49                                    Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-14266                                                                                                   Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: Katarzyna Bardo                                                                                                 Bank Name: BOK Financial
                                                                                                                      Account Number/CD#: XXXXXX0333
                                                                                                                                                Checking
  Taxpayer ID No: XX-XXX9111                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/16/2018                                                                                 Separate Bond (if applicable):


       1                2                             3                                                  4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                          Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                               Code                                                          ($)
   01/27/18             5         Fidelity National Title Insurance Company   Settlement of Debtor's Claim                               1229-000                $5,000.00                                 $5,000.00
                                  10 South LaSalle                            Fidelity's share of Settlement
                                  Suite 2750                                  approved by Bankruptcy Court
                                  Chicago, Il. 60603                          on 1/24/18. Remainder of
                                                                              Settlement is due from Sutton
                                                                              Funding
   02/07/18             5         Sutton Funding                              Settlement of Debtor's Claim                               1229-000              $28,500.00                                $33,500.00
                                  c/o Bloom Murr Accomazzo & Siler, P.C.      Remainder of Settlement due
                                  410 77th Street, Suite 2400                 from Sutton Funding pursuant
                                  Denver, Colorado 80202                      to Court's Order.
   02/28/18                       BOK Financial                               Bank Service Fee under 11                                  2600-000                                        $33.07          $33,466.93
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/30/18                       BOK Financial                               Bank Service Fee under 11                                  2600-000                                        $49.74          $33,417.19
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   04/30/18                       BOK Financial                               Bank Service Fee under 11                                  2600-000                                        $48.06          $33,369.13
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/31/18                       BOK Financial                               Bank Service Fee under 11                                  2600-000                                        $49.59          $33,319.54
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   06/20/18            101        Eryk Folmer                                 Payment to Professional                                    3991-000                                    $6,500.00           $26,819.54
                                  c/o Zane L. Zielinski                       Court Order on 6/20/18
                                  The Law Office of Zane L. Zielinski         allowing administrative claim.
                                  6336 North Cicero Avenue, Suite 201
                                  Chicago, Illinois 60646
   09/12/18            102        Frank J. Kokoszka                           Distribution                                                                                           $3,490.33           $23,329.21

                                  Frank J. Kokoszka                           Final distribution representing a           ($3,412.51)    2100-000
                                                                              payment of 100.00 % per court
                                                                              order.
                                  Frank J. Kokoszka                           Final distribution representing a             ($77.82)     2200-000
                                                                              payment of 100.00 % per court
                                                                              order.




                                                                                      Page Subtotals:                                                          $33,500.00           $10,170.79
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                      Page:           2
                                         Case 15-14266                Doc 54 Filed 10/24/18
                                                                                          FORM 2Entered 10/24/18 13:59:49                                   Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-14266                                                                                                  Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: Katarzyna Bardo                                                                                                Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0333
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX9111                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/16/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
   09/12/18            103        Kokoszka & Janczur, P.C.                  Distribution                                                                                            $4,203.35           $19,125.86
                                  19 South LaSalle Street
                                  Suite 1201
                                  Chicago, Illinois 60603
                                  Kokoszka & Janczur, P.C.                  Final distribution representing a            ($4,200.00)    3110-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Kokoszka & Janczur, P.C.                  Final distribution representing a                ($3.35)    3120-000
                                                                            payment of 100.00 % per court
                                                                            order.
   09/12/18            104        Alan D. Lasko & Associates, P.C.          Distribution                                                                                            $1,784.30           $17,341.56
                                  205 West Randolph
                                  Suite 1150
                                  Chicago, IL 60606
                                  Alan D. Lasko & Associates, P.C.          Final distribution representing a            ($1,761.50)    3410-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Alan D. Lasko & Associates, P.C.          Final distribution representing a               ($22.80)    3420-000
                                                                            payment of 100.00 % per court
                                                                            order.
   09/12/18            105        American Family Insurance Company         Final distribution to claim 1                                                                          $10,466.65             $6,874.91
                                  C/O Keis George, Llp                      representing a payment of
                                  55 Public Square, Suite 800               100.00 % per court order.
                                  Cleveland, Ohio 44113
                                                                                                                            ($79.85)    7990-000

                                  American Family Insurance Company         Final distribution to claim 1               ($10,386.80)    7100-000
                                                                            representing a payment of
                                                                            100.00 % per court order.
   09/12/18            106        Katarzyna Bardo                           Distribution of surplus funds to                            8200-002                                    $6,874.91                 $0.00
                                  29 W 025 GENEVA RD                        debtor.
                                  WEST CHICAGO, IL 60185


                                                                                                               COLUMN TOTALS                                  $33,500.00           $33,500.00
                                                                                                                    Less: Bank Transfers/CD's                       $0.00                $0.00
                                                                                                                Subtotal                                      $33,500.00           $33,500.00


                                                                                    Page Subtotals:                                                                 $0.00          $23,329.21
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                        Page:    3
                                 Case 15-14266   Doc 54   Filed 10/24/18 Entered     10/24/18
                                                                               Less: Payments     13:59:49
                                                                                              to Debtors     Desc$0.00
                                                                                                                  Main      $6,874.91
                                                           Document     Page
                                                                           Net
                                                                               10  of 11                      $33,500.00   $26,625.09
                                                                                                                                         Exhibit 9




                                                            Page Subtotals:                                       $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     4
                                 Case 15-14266    Doc 54          Filed 10/24/18 Entered 10/24/18 13:59:49         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0333 - Checking                                        $33,500.00               $26,625.09                $0.00
                                                                                                         $33,500.00               $26,625.09                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $33,500.00
                                            Total Gross Receipts:                     $33,500.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
